People v Ziegler (2017 NY Slip Op 03121)





People v Ziegler


2017 NY Slip Op 03121


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Friedman, J.P., Richter, Feinman, Gische, Gesmer, JJ.


3813 2885/13

[*1]The People of the State of New York, Respondent,
vVincent Ziegler, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered January 14, 2015, convicting defendant, upon his plea of guilty, of criminal sale of controlled substance in the third degree and criminal facilitation in the fourth degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to an aggregate term of six years, with 1½ years of postrelease supervision, unanimously reversed, on the law, the plea vacated, and the matter remanded for further proceedings.
Although the court warned defendant that the enhanced sentence he would, and did, receive, upon his violation of the plea conditions would include a term of postrelease supervision, the court did not specify the length of that term. This entitles defendant to vacatur of the plea (see People v McAlpin, 17 NY3d 936 [2011]). The People's argument regarding preservation is unavailing. The prosecutor's recommendation of a specific term of PRS at certain court appearances, and immediately before sentencing, "was not the type of notice under People v Murray (15 NY3d 725 [2010]) that would require defendant to preserve the issue" (People v Singletary, 118 AD3d 610, 611 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK